            Case 2:20-cr-00170-AJS Document 31 Filed 11/16/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                              )
                                                       )
               v.                                      )
                                                       )
RAEKWON DAC BLANKENSHIP,                               )       Criminal No. 20-170
                                                       )
                       Defendant.                      )       Electronically Filed


                              MOTION FOR EXTENSION OF TIME
                                TO FILE PRETRIAL MOTIONS


       AND NOW comes Defendant, Raekwon Dac Blankenship, by and through his attorney,

Kelvin L. Morris, Esquire, and respectfully moves this Court for an extension of time for which to

file pretrial motions upon the following basis:



       1.      Defendant, Raekwon Dac Blankenship, (hereinafter “Mr. Blankenship”) respectfully

               moves the court to extend the time to file pretrial motions and supporting briefs.



       2.      Pretrial motions are due on or before November 16, 2020.



       3.      Undersigned Counsel is still in the process of reviewing discovery.


       4.      Undersigned counsel recognizes the Court’s interest in avoiding unnecessary delays

               in the administration of criminal cases but due to the inability to fully review the

               discovery, undersigned counsel requests a sixty (60) day extension of time for the

               filing of pretrial motions, until January 20, 2021.




       5.      Granting the requested extension of time will permit review of relevant information
            Case 2:20-cr-00170-AJS Document 31 Filed 11/16/20 Page 2 of 2




               prior to the filing of pretrial motions and it will ensure Mr. Blankenship’s rights to

               effective assistance of counsel and due process of law.



       6.      Mr. Blankenship concedes that all time that elapses as a result of the filing of this

               motion is excludable pursuant to the Speedy Trial Act.




       7.      Counsel for the United States of America, Assistant United States Attorney Jonathan

               Lusty, consents to the granting of the instant motion.


       WHEREFORE, Defendant, Raekwon Dac Blankenship, respectfully requests the Court to

grant him an extension of time until January 20, 2021 within which to file pretrial motions.




                                              Respectfully submitted,

                                                  s/ Kelvin L. Morris           .
                                              Kelvin L. Morris, Esquire
                                              Pa. I.D. No. 321407
                                              2885 Wildwood Road Extension
                                              Allison Park, PA 15101
                                              (412) 668-4267

                                              Attorney for Defendant,
                                              Raekwon Dac Blankenship




                                                  2
